DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
In light of the new claims and current claim amendments, a new ground of rejection follows. While the new grounds of rejection use the same references, the references are interpreted in a different light in view of the amended claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeCrecy US 2007/0037276.
Regarding claim 1, DeCrecy discloses a cell culture container comprising a flexible tube (flexible tubing, 1); a support table (thermostatically controlled box, 2); and a pair of opposed holders (gates 3, 4 and 5) for holding opposed portions of the tube and for holding a central portion (growth chamber, 10) of the tube in a fluid tight manner such that fluid is inhibited from passing into the respective portion inside the tube from the central portion (peristaltic movement of the tubing through “gates”, or points at which the tube is sterilely subdivided by clamps that prevent the cultured cells from moving between regions of the tube; paragraph 16); also see paragraphs 19-22 and 53; Fig. 1 reproduced below. 
DeCrecy also discloses wherein the flexible tube (flexible tubing, 1) is rolled within a respective holder (gates 3, 4 and 5) of the pair of opposed holders as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.

    PNG
    media_image1.png
    724
    1146
    media_image1.png
    Greyscale

As to the spacing between the pair  of opposed holders being adjustable…, DeCrecy discloses that peristaltic movement of the tubing through “gates”, or points at which the tube is sterilely subdivided by clamps that prevent the cultured cells from moving between regions of the tube as discussed in paragraph 16 and that the gates are periodically released from one point on the tube and replaced at another point as discussed in paragraph 18. Therefore, the holder pair (gates 3 and 4) of DeCrecy is capable of providing an adjustable sealed volume in the central portion (growth chamber, 10) of the tube (flexible tubing, 1) between the holder pair.
Further, the device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of DeCrecy is capable of providing the operating conditions (e.g. holding a central portion (growth chamber, 10) of the tube 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 4, DeCrecy discloses a turbidimeter 6 allowing the user or automated control system to monitor optical density of growing culture and to operate a feedback control system 13, allowing controlled movement of the tubing 1 on the basis of culture density as discussed in at least paragraph 28. DeCrecy also discloses the control system that can consist of a computer connected with means of communication to different monitoring or operating interfaces, like optical density turbidimeters, temperature measurement and regulation devices, agitators and tilting motors, etc., that allow automation and control of operations as discussed in at least paragraph 35. Therefore, in the absence of further positively recited structure, the device of DeCrecy is capable of providing the operating conditions (e.g. controlling the cell culture apparatus using a feedback mechanism) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over DeCrecy US 2007/0037276 as applied above to claims 1 and 4 above.
Regarding claim 2, DeCrecy does not explicitly disclose that the culture container includes plural fluid ports located between the holder pair when the container is mounted on the table. However, DeCrecy does disclose that samples of selected cells may be removed at any time from the sampling chamber region (11) using a syringe or other retrieval device as discussed in at least paragraph 46. The sampling chamber region (11) is located between holders (gates 4 and 5) as 
Further, it would have been obvious to one of ordinary skill in the art to modify DeCrecy with a plurality of ports located between the holder pair to simultaneously allow withdrawing grown culture in order analyze the outcome of an experiment, collect cells for further culture, storage, or functional implementation, and other purposes such as checking the chemical composition of the medium, or testing the pH of grown culture in order to maintain optimal growth conditions. 
Additionally, providing a plurality of fluid ports would have been prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).

Regarding claim 3, DeCrecy does not explicitly disclose wherein each opposed portion of the flexible tube is folded at least once within a respective holder (gates 3, 4 and 5) of the pair of opposed holders.
However, DeCrecy does disclose wherein the flexible tube (flexible tubing, 1) is rolled at least once within a respective holder (gates 3, 4 and 5) of the pair of opposed holders as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.
It is the position of the Office that DeCrecy provides a known functional equivalent means of controlling the fluid flow within the flexible tubing 1 as discussed above. Therefore, absent unexpected results, it would be obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.
Furthermore, the device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of DeCrecy is 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.

Regarding claim 9, DeCrecy discloses wherein each holder (gates 3, 4 and 5) of the pair of opposed holders comprises two jaws defining a circuitous path between the two jaws as shown in Fig. 1 reproduced below:

    PNG
    media_image2.png
    611
    391
    media_image2.png
    Greyscale

DeCrecy does not explicitly disclose wherein the tube is folded within the circuitous path.
However, DeCrecy does disclose wherein the flexible tube (flexible tubing, 1) is rolled within the circuitous path (gates 3, 4 and 5) as shown in Fig. 1 by the rotating arrows on gates 3, 4 and 5.
It is the position of the Office that DeCrecy provides a known functional equivalent means of controlling the fluid flow within the flexible tubing 1 as discussed above. Therefore, absent 
Furthermore, the device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of DeCrecy is capable of providing the operating conditions (e.g. folding the tube within the circuitous path) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 10, DeCrecy does not explicitly disclose wherein the circuitous path defines a fold of more than 90 degrees.
The device disclosed by DeCrecy is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of DeCrecy is capable of providing the operating conditions (e.g. folding the tube at an angle of more than 90 degrees) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 11, DeCrecy discloses that samples of selected cells may be removed at any time from the sampling chamber region (11) using a syringe or other retrieval device as discussed in at least paragraph 46. The sampling chamber region (11) is located between holders (gates 4 and 5) as shown in Fig. 1. Therefore, DeCrecy suggests that the unrolled portion of the flexible tubing between the pair of opposed holders comprises access ports.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799



LE